DETAILED ACTION
This Action is responsive to Amendment filed on 11/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oshika (US 2008/0205013), in view of Giraudet (US 2004/0108363), in view of Kato (JP 2013/080841).

Regarding claim 1, Oshika (see, e.g., FIG. 1, FIG. 4) discloses an electronic component comprising:
a base 2 (Para 0061);
a laminate of a plurality of conductive metal material layers 3a, 4a, the laminate 3a, 4a being disposed on the base 2 (Para 0061, Para 0113); and
a solder layer 5a made of Au-Sn alloy solder not including Al, the solder layer 5a being disposed on the laminate 3a, 4a and in contact with the laminate 3a, 4a (Para 0061, Para 0072), wherein
the surface layer e.g., top surface of 4a includes a solder layer-disposing region e.g., top surface of 4a where 5a is disposed in which the solder layer 5a is disposed and a solder-layer empty region e.g., top surface of 4a where 5a is not disposed in the solder layer 5a is not disposed,
the solder layer 5a includes a first surface e.g., bottom surface that is in contact with the solder-layer disposing region e.g., top surface of 4a where 5a is disposed, and a second surface e.g., top surface that oppose the first surface e.g., bottom surface and is entirely exposed, the second surface e.g., top surface being arranged to mount another electronic component (Para 0061, Para 0068), 
Although Oshika shows substantial features of the claimed invention, Oshika fails to expressly teach that the laminate includes a surface layer made of Au as the conductive metal material layer constituting an outermost layer, and the solder layer-disposing region and the solder layer-empty region are spatially separated from each other in such a manner as to prevent Au in the solder layer-empty region from diffusing into the solder layer.
Giraudet (see, e.g., FIG. 3) teaches that the laminate P1 includes a surface layer 5 made of Au as the conductive metal material layer constituting an outermost layer 5 for the purpose of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the surface layer made of Au as the conductive metal material layer constituting an outermost layer of the laminate of Giraudet as the outermost layer of the laminate of Oshika. The motivation to combine would have been for the purpose of utilizing suitable elements of electrodes with small contact areas for metal-to-metal diffusion to accurately control bonding (Para 0013, Para 0014).
Kato (see, e.g., FIG. 1) teaches that the material layer-disposing region 14 and the material layer-empty region 21 are spatially separated from each other e.g., by 5 for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device (Abstract, Para 0006, Para 0011, Para 0012, Para 0015). The combination of Oshika/Giraudet/Kato teaches that the spatial separation e.g., by 5 (of Kato) is to prevent Au Au within laminate 4a (of Oshika) [with layer 5 (of Giraudet teaching Au being the top layer of laminate P1)] in the material layer-empty region e.g., top surface of 4a where 5a is not disposed (of Oshika) from diffusing into the material layer 5a (of Oshika).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer as disclosed by Oshika/Giraudet to include a material layer-disposing region and the material layer-empty region spatially separated from each other as described by Kato. The motivation to combine would have been for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device (Abstract, Para 0005, Para 0015).


e.g., FIG. 1) teaches that the material layer-disposing region is located inside the material layer-empty region to be surrounded by the material layer-empty region, and the whole circumference of the material layer-disposing region is spatially separated from the material layer-empty region (Para 0006, Para 0011, Para 0012, Para 0015).

Regarding claim 3, Kato (see, e.g., FIG. 1) teaches that the material layer-disposing region and the material layer-empty region are spatially separated from each other by a slit 5 formed in the surface layer (Para 0006, Para 0011, Para 0012, Para 0015). The combination of Oshika/Kato teaches that Au layer Au within 4a (of Oshika) [with layer 5 (of Giraudet teaching Au being the top layer of laminate P1)] would include the slit 5 (of Kato) configured to prevent Au Au within 4a (of Oshika) [with layer 5 (of Giraudet teaching Au being the top layer of laminate P1)] in the material layer-empty region from diffusing into the material layer 5a (of Oshika) (Kato: Abstract, Para 0006, Para 0011, Para 0012, Para 0015; Oshika: Para 0061, Para 0113). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oshika (US 2008/0205013), in view of Fujiwara (US 2014/0339710), in view of Kato (JP 2013/080841). 

Regarding claim 5, Oshika (see, e.g., FIG. 1, FIG. 4) discloses an electronic component comprising:
a base 2 (Para 0061);
a laminate of a plurality of conductive metal material layers 3a, 4a, the laminate 3a, 4a being disposed on the base 2 (Para 0061, Para 0113); and
a solder layer 5a made of Au-Sn alloy solder not including Al, the solder layer 5a being disposed on the laminate 3a, 4a (Para 0061, Para 0072), and 
the surface layer e.g., top surface of 4a includes a solder layer-disposing region e.g., top surface of 4a where 5a is disposed in which the solder layer 5a is disposed e.g., top surface of 4a where 5a is not disposed in the solder layer 5a is not disposed,
the solder layer 5a includes a second surface e.g., top surface that oppose the first surface e.g., bottom surface and is entirely exposed, the second surface e.g., top surface being arranged to mount another electronic component (Para 0061, Para 0068), 
Although Oshika shows substantial features of the claimed invention, Oshika fails to expressly teach a barrier layer made of Pt, the barrier layer being disposed between the laminate and the solder layer, the laminate includes a surface layer made of Au as the conductive metal material layer constituting an outermost layer, the solder layer includes a first surface that is in contact with the barrier layer, and the solder layer-disposing region and the solder layer-empty region are spatially separated from each other in such a manner as to prevent Au in the solder layer-empty region from diffusing into the solder layer.
Fujiwara (see, e.g., FIG. 1(B)) teaches a barrier layer 7 made of Pt, the barrier layer 7 being disposed between the laminate 4, 6 and the solder layer 22 (Para 0040; see also FIG. 1(A)), the laminate 4, 6 includes a surface layer 6 made of Au as the conductive metal material layer constituting an outermost layer 6 (Para 0038), the barrier layer 7 is in contact with the solder-layer disposing region e.g., surface where 22 is disposed, and the solder layer 22 includes a first surface that is in contact with the barrier layer 7 for the purpose of providing a diffusion preventing layer in contact with the AuSn solder layer (Para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the barrier layer of Fujiwara between the laminate and solder layer of Oshika. The motivation to combine would have been for the purpose of providing a diffusion preventing layer in contact with the AuSn solder layer (Para 0022).
Kato (see, e.g., FIG. 1) teaches that the material layer-disposing region and the material layer-empty region are spatially separated from each other e.g., by 5 for the purpose of providing e.g., by 5 (of Kato) is to prevent Au Au within laminate 4a (of Oshika) [with layer 6 (of Fujiwara teaching Au being the top layer of laminate 4, 6)] in the material layer-empty region e.g., top surface of 4a where 5a is not disposed (of Oshika) from diffusing into the material layer 5a (of Oshika).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer as disclosed by Oshika/Fujiwara to include a material layer-disposing region and the material layer-empty region spatially separated from each other as described by Kato. The motivation to combine would have been for the purpose of providing prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device (Abstract, Para 0005, Para 0015).

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that although Kato has the technical idea of suppressing the growth of Au-Al alloy that occurs after the diffusion of Au from the wire 6 to the electrode 14, Kato has no technical idea of suppressing the diffusion of Au from the wire 6 to the electrode 14. If Kato suppresses the diffusion of Au from the wire 6 to the electrode 14, Au-Al alloy tends not to be produced on the electrode 14, and there is no need to form the groove 5 in the electrode 14. The configuration disclosed by Kato cannot suppress the diffusion of Au from the wire 6 to the electrode 14. Kato does not include the technical idea of preventing Au in the surface layer from diffusing into another layer located on the surface layer in a configuration in which the solder layer and the surface layer include Au and the solder layer does not include Al. Therefore, one of ordinary skill in the art would not apply Kato to solve the technical problem of the present application.

One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). In this case, Oshika teaches an Au-Sn solder layer, and Kato, in combination with Oshika, teaches forming prevention grooves that prevent the lateral propagation of a material layer on the surface of the semiconductor device.
Applicant argues:
Applicant argues that Oshika discloses that the electrode 4 (4a) includes Au (See paragraph 0069). Therefore, one of ordinary skill in the art would not apply Giraudet to Oshika.
Examiner responds:
Oshika teaches a multilayered film of metals that includes Au (Para 0069). Giraudet teaches a multilayer structure that includes Au where Au constitutes the outermost layer (Para 0013, Para 0014, Para 0038). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        11/17/2021